FILED
                             NOT FOR PUBLICATION                             MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KULDIP SINGH,                                    No. 11-71577

               Petitioner,                       Agency No. A075-304-600

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Kuldip Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s fifth motion to

reopen as untimely and number-barred because the motion was filed over six years

after the BIA’s final decision, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to

establish changed circumstances in India to qualify for the regulatory exception to

the time and number limitations, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597
F.3d at 988-89 (evidence of changed circumstances must be qualitatively different

from what could have been presented at prior hearing).

      Singh’s contention that the BIA failed to review the new evidence

accompanying his fifth motion to reopen lacks merit. See Larita-Martinez v. INS,

220 F.3d 1092, 1095-96 (9th Cir. 2000).

      PETITION FOR REVIEW DENIED.




                                          2                                    11-71577